DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Amendments/Response filed on 08/09/2022. Claims 1 and 5  have been amended. No additional claims have been added. Claim 3 has been cancelled. Claims 1-2, and 4-19 are currently pending and have been examined. 

Response to Amendments
The examiner fully acknowledges the amendments to claim 1 filed on 08/09/2022. The applicant’s amendments to claim 1 is sufficient to overcome the rejection, based upon the U.S.C. 35 102 rejection of claim 1 in view of Jarvis (US Patent No. 6263766). As such, the rejection set forth in the previous office action is withdrawn. A new rejection has been established established under U.S.C. 35 103 in view of Jarvis (US Patent No. 6263766) and in further view of Zhang (US Patent No. 9962815). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 6, 8, 10, and 12 are  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 and claim 4 both recite: 
…wherein the drive member and the grip member are pivotally connected with each other such that the grip member is pivotal relatively to the drive member about an axis of rotation, wherein the bar extends longitudinally along an axis between the second and the third attach portions, and wherein the axis and the axis of rotation intersect with each other when the bar is attached in the first position to the drive tool and an included angle therebetween is less than 90 degrees.
The applicant has amended claim 1 to include claim 3. As claim 4 depends on claim 2, which depends on claim 1, the content of claim 4 is already including in claim 1. As such, claim 4 is no longer further limiting and provides redundant information. 
However, for examination purposes, claim 6 will be considered as dependent on claim 2.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 7, 9, 11, 13 and 14 are rejected under 35 U.S.C. 103 over Jarvis (US Patent No. 6263766) and in further view of Zhang (US Patent No. 9962815). 
In regards to claim 1, Jarvis discloses
A palm tool device comprising: 
a drive tool (drive head 5, fig. 1-5) including a drive member (at least elements BA, 13, 14, fig. 1-5; column 3 lines 16-18: The protruding square drive is connected to an internal ratcheting mechanism) for engaging with an object (column 3 lines 19-22: the square drive to be locked in place so that it rotates only in a first direction to allow convenient tightening of a work piece or locked to rotate in a second direction for loosening of a work piece) to be driven and a grip member (side wall 7, top 9, bottom 11, fig. 1-5) connecting with and housing the drive member (at least elements BA, 13, 14, fig. 1-5; column 3 lines 16-18), wherein the drive member (at least elements BA, 13, 14, fig. 1-5; column 3 lines 16-18) includes an engage portion (square drive 13, fig. 1-5) with which with the object (column 3 lines 19-22) to be driven is adapted to engage, wherein the grip member (side wall 7, top 9, bottom 11, fig. 1-5) is annular and surrounds the drive member (at least elements BA, 13, 14, fig. 1-5; column 3 lines 16-18), and wherein an outer periphery (side wall 7, fig. 1-5) of the grip member (side wall 7, top 9, bottom 11, fig. 1-5) forms a grip portion for allowing a user to hold the drive tool (drive head 5, fig. 1-5) and a first attach portion (square bore 16, fig. 1-5); and 
wherein the drive member (at least elements BA, 13, 14, fig. 1-5; column 3 lines 16-18) and the grip member (side wall 7, top 9, bottom 11, fig. 1-5) are connected with each other such that the grip member (side wall 7, top 9, bottom 11, fig. 1-5) is relatively to the drive member (at least elements BA, 13, 14, fig. 1-5; column 3 lines 16-18) about an axis of rotation (see annotated fig. 2 and 3 below),
a bar (drive handle 3, fig. 1-5) selectively attached to and detached (column 2, lines 3-5: the palm ratchets are round and have a flat configuration with an opening in the edge for the releaseable attachment of the drive handle)  from the drive tool (drive head 5, fig. 1-5), wherein the bar (drive handle 3, fig. 1-5) is attachable in at least one position (see at least fig. 2 or fig. 5) to the drive tool (drive head 5, fig. 1-5), wherein the bar (drive handle 3, fig. 1-5) has a second attach portion (extension 50, fig. 20) and a third attach portion (socket 53, fig. 5), wherein the bar (drive handle 3, fig. 1-5) is attachable in a first position (fig. 2) to the drive tool (drive head 5, fig. 1-5) by connecting the second attach portion (extension 50, fig. 20) with the first attach portion (square bore 16, fig. 1-5), and wherein the bar (drive handle 3, fig. 1-5) is attachable in a second position (fig. 23) to the drive tool (drive head 5, fig. 1-5) by connecting the third attach portion (socket 53, fig. 5) with the engage portion (square drive 13, fig. 1-5).

    PNG
    media_image1.png
    472
    773
    media_image1.png
    Greyscale

wherein the bar (drive handle 3, fig. 1-5) extends longitudinally along an axis (see annotated fig. 2 and 3 below) between the second and the third attach portions (extension 50 and socket 53) and wherein the axis and the axis of rotation intersect with each other (see annotated fig. 2 and 3 below) when the bar (drive handle 3, fig. 1-5) is attached in the first position (fig. 2) to the drive tool (drive head 5, fig. 1-5) and an included angle.

    PNG
    media_image2.png
    381
    700
    media_image2.png
    Greyscale



Jarvis fails to disclose connection between the drive and grip members as being “pivotally connected” such that the grip member is “pivotal relatively” to the drive member about an axis of rotation, and “the drive member is pivotal to a first position disposed horizontally to the grip member and the bar and a second position disposed obliquely to the grip member and bar.” 
However, Zhang teaches a driver tool with a grip handle (20), handle protrusion (21), coupler link (30), driving link (40), driving shaft (41), and specifically primary and secondary link pins (35 and 37) that engage first and second flange openings (38 and 39) on the grip handle (20) and coupler left and right openings (34 and 36). Zhang also teaches first and second driving axle pins (45 and 46) that engage the first and second secondary axis openings (47 and 48) on the coupler link (30), and first and second driving link axle openings (44 and 144). Zhang explains that “The coupler link opening 31 is generally circular passing through a generally circular coupler link 30. The coupler link 30 is pivotally mounted to the first axis base 25 at a first axis also called a primary axis. The first primary link pin 35 and the second primary link pin 37 are both coaxial to the first axis of rotation. The coupler link 30 rotates on the first axis of rotation so that it pivots relative to the first axis base 25 (column 3 lines 24-31)...The driving link 40 is pivotally mounted to the coupler link 30 at the secondary axis, and both are pivotally mounted to the first axis base 25 at the primary axis (column 4 lines 4-6).”  

    PNG
    media_image3.png
    623
    853
    media_image3.png
    Greyscale

	Zhang also discloses that “The user can select between the driving shaft and the driving link by rotating the driving link 180° relative to the grip handle (Zhang column 1 lines 32-34)... The coupler link opening receives the driving link. The driving link is pivotally mounted within the coupler link (column 1 line 51-53)…The user can select between the driving shaft and the driving link by rotating the driving link 180° relative to the grip handle (column 1 lines 15-17).” As 90 degrees and an oblique angle are within the range of 0 degrees to 180 degrees, Zhang is capable of having the driving link oriented in the two positions as claimed by the applicant, horizontal and obliquely.
Jarvis and Zhang are considered to be analogous to the claimed invention because they are in the same field of hand tools with a palm engagement portion so that the tools can be driven by hand. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jarvis to incorporate the teachings of Zhang and provide a pivotal connection between the drive and that there is an axis of rotation that provides a reference for the pivotal relationship between the grip member and drive member. Having a hand tool with pivotal connections will improve worker efficiency as they will be able to apply a torque to an object in hard to reach spaces, where room isn’t allocated for the user to get their hand the tool in orthogonal positions. But, with the flexibility allotted by the pivotal connection, the user may still be able to torque hard to reach objects in unusual and difficult orientations, with the drive member being orthogonal to the object to be driven. 
	Jarvis is silent to disclose the angle between the axis and the axis of rotation “is less than 90 degrees.” Applicant has not disclosed that having the angle less than 90 degrees between the axis of rotation and the axis as being critical or solving any stated problem for being for any particular purpose, rather a consequence of the geometry of the grip member. As such, it appears that the tool would perform equally well with the angle between the axis and rotation axis being less than 90, greater than 90, or 90 degrees, as long as the first and fourth attach portions don’t structurally interfere with the location of the elements responsible for pivotal connection between the grip member and drive member. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the angle between the axis and axis of rotation less than 90 degrees, as the angle does not appear to provide unexpected results. 

In regards to claim 5, Jarvis as modified discloses
The palm tool device as claimed in claim 3, wherein the drive member (as modified by Zhang, at least Zhang driving shaft 41, driving link 40, and  coupler link 30) has at least one first hole (Zhang coupler left opening 34) and the grip member (as modified by Zhang, at least Zhang grip handle 20 and first axis base 25) has at least one through hole (Zhang first flange opening 38) corresponding to the at least one first hole (Zhang coupler left opening 34), wherein the at least one first hole (Zhang coupler left opening 34) and the at least one through hole (Zhang first flange opening 38) include a pivot (Zhang first primary link pin 35) inserted therein, and wherein the grip member (as modified by Zhang, at least Zhang grip handle 20 and first axis base 25)  is pivotal relatively (column 3 lines 24-31) to the drive member (as modified by Zhang, at least Zhang driving shaft 41, driving link 40, and  coupler link 30) about the pivot (first primary link pin 35).

In regards to claim 7, Jarvis as modified discloses
The palm tool device as claimed in claim 5, wherein the at least one first hole (Zhang coupler left opening 34) of the drive member (as modified by Zhang, at least Zhang driving shaft 41, driving link 40, and  coupler link 30) has two first holes (Zhang coupler left opening 34 and coupler right opening 36) and the at least one through hole (Zhang first flange opening 38) of the grip member (as modified by Zhang, at least Zhang grip handle 20 and first axis base 25) has two through holes (Zhang first flange opening 38 and second flange opening 39), wherein the two first holes (Zhang coupler left opening 34 and coupler right opening 36) are disposed diametrically oppositely (Zhang column 1 lines 46-48: A coupler left opening and a coupler right opening are formed opposite to each other and coaxial to a primary axis), and wherein the two through holes (Zhang first flange opening 38 and second flange opening 39) are disposed diametrically oppositely (Zhang column 1 lines 46-48; as the primary link pin creates the pivot connection between respective holes and through holes, then the two through holes have to be disposed diametrically oppositely to align with their respective holes).

In regards to claim 9, Jarvis as modified discloses
The palm tool device as claimed in claim 5, wherein the drive member (as modified by Zhang, at least Zhang driving shaft 41, driving link 40, and  coupler link 30)  includes a head (Zhang driving link 40) and a ring (Zhang coupler link 30) connecting with and housing the head (Zhang driving link 40; see Zhang fig. 1 and 3), wherein the ring (Zhang coupler link 30) is annular and surrounds the head (Zhang driving link 40; see Zhang fig. 1 and 3), and wherein the at least one first hole (Zhang coupler left opening 34) is defined on the ring (Zhang coupler link 30).

In regards to claim 11, Jarvis as modified discloses
The palm tool device as claimed in claim 9, wherein the head (Zhang driving link 40) has at least one second hole (Zhang first driving link axle opening 44) and the ring (Zhang coupler link 30) has at least one third hole (Zhang first secondary axis opening 47) corresponding to the at least one second hole (Zhang first driving link axle opening 44), wherein the at least one second hole (Zhang first driving link axle opening 44) and the at least one third hole (Zhang first secondary axis opening 47)  include a fastener (Zhang first driving axle pin 45) inserted therein, and wherein the head (Zhang driving link 40) and the ring (Zhang coupler link 30) are attached with each other (Zhang column 4 lines 4-11: The driving link 40 is pivotally mounted to the coupler link 30 at the secondary axis, and both are pivotally mounted to the first axis base 25 at the primary axis. The driving link 40 is pivotally mounted to the coupler link 30 by a first and second secondary pivot joint. The first secondary axis opening 47 receives a first driving axle pin 45 that pivotally connects the first secondary axis opening 47 to the first driving link axle opening 44.)

In regards to claim 13, Jarvis discloses
The palm tool device as claimed in claim 1, the second attach portion (extension 50, fig. 20) includes a first detent ball (retainer ball 48, fig. 5) movably mounted thereon and being movable in a radial direction for releasably attaching (column 3 line 65 – column 4 line 8: Spring 49 urges ball 48 normally upwardly, but the control bar 42 urges the ball 48 against its spring to engage the inside of bore 16, and into its located dimple, to hold the handle in place. See FIG. 5. When the user slides sleeve 33 backward, it pulls the bar 42 back in the channel. The end of bar 42 raises due to the camming action of the rear end 44 under the upward pressure from spring 49 can move upward against ramp relieving some of the downward press on ball 48. This allows the ball to recede out of the dimple. The handle then is easily withdrawn from bore 16) the bar (drive handle 3, fig. 1-5) in the first position (fig. 2) to the drive tool (drive head 5, fig. 1-5).

In regards to claim 14, Jarvis discloses
The palm tool device as claimed in claim 13, wherein the engage portion (square drive 13, fig. 1-5) includes a second detent ball (conventional spring-biased detent ball BA, fig. 5) movably mounted thereon and being movable in a radial direction for releasably attaching (column 3 lines 10-14:  There is a conventional square drive 13 extending out of bottom wall 11. It will be understood that the square drive, which is conventional having a spring-biased detent ball, can be of any appropriate dimension so as to engage a socket of an appropriate size) the bar (drive handle 3, fig. 1-5) in the second position (fig. 23) to the drive tool (drive head 5, fig. 1-5).
Claims 2, 6 , 8, 10, 12, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis (US Patent No. 6263766), Zhang (US Patent No. 9962815) and in further view of Sasarak (US Patent No. 6240809).
In regards to claim 2, Jarvis as modified discloses
The palm tool device as claimed in claim 1, wherein the outer periphery (side wall 7, fig. 1-5) of the grip member (side wall 7, top 9, bottom 11, fig. 1-5) forms a fourth attach portion (bore 16, fig. 2; column 3 lines 26-30: There is a substantially square bore 16 in side wall 7 for the insertion of handle 3 as will now be explained. Three such bores may he provided around the perimeter of the side wall of the drive head 5), wherein the second attach portion (extension 50, fig. 20) is selectively connectible with the first and the fourth attach portions (bores 16, fig. 2; column 3 lines 26-30), and wherein the first and the fourth attach portions (bores 16, fig. 2; column 3 lines 26-30).

    PNG
    media_image4.png
    315
    811
    media_image4.png
    Greyscale

Jarvis fails to disclose that the first and fourth attach portions “are disposed diametrically oppositely”. They are clearly distanced from each other along the circumference of the drive member, but not completely and directly opposite to each other. However, Sasarak teaches a palm drive tool with a ratchet device 300, first and fourth attach portions in the form of square recess 344 and 322, a plurality of bars (handles 320 and 370) with square extensions 322, 372 and springy element 322a and 372a respectively, and an engage portion (cubic attachment device). Sasarak teaches the first and fourth attach portions as being disposed diametrically oppositely. 

    PNG
    media_image5.png
    358
    763
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    373
    738
    media_image6.png
    Greyscale

Jarvis also includes the option for employing a plurality of bars for alternate configurations, “There is a substantially square bore 52 formed in the opposite end of handle 3. Bore 52 can accommodate the insertion of another handle 3 or other extension means to expand the handle into a longer handle (column 4 lines 14-18).”
Jarvis and Sasarak are considered to be analogous to the claimed invention because they are in the same field of palm tools with modularly attachable and detachable bars/handles too accommodate adapting the a tool for greater torque or greater reach needs. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jarvis to incorporate the teachings of Sasarak and provide the fourth attach portion as disposed diametrically opposite to the first attach portion. Such an orientation would allow for the potential “T” orientation, which is well know in the wrench and ratchet art. As such, if the user of Jarvis were in a situation where they needed further torsional advantage, a second handle 3 could be placed in the fourth attach portion, as shown by Jarvis (Fig. 1). “In the T-handle embodiment or configuration of FIG. 1 both hands can be used to double the turning strength. The present invention makes removing lugnuts, for example, simple and safe for everyone including the elderly (Sasarak column 5 lines 9-13).”


In regards to claim 6, Jarvis as modified discloses
The palm tool device as claimed in claim 2, wherein the drive member (as modified by Zhang, at least Zhang driving shaft 41, driving link 40, and  coupler link 30) has at least one first hole (Zhang coupler left opening 34) and the grip member (as modified by Zhang, at least Zhang grip handle 20 and first axis base 25) has at least one through hole (Zhang first flange opening 38) corresponding to the at least one first hole (Zhang coupler left opening 34), wherein the at least one first hole (Zhang coupler left opening 34) and the at least one through hole (Zhang first flange opening 38) include a pivot (Zhang first primary link pin 35) inserted therein, and wherein the grip member (as modified by Zhang, at least Zhang grip handle 20 and first axis base 25)  is pivotal relatively (column 3 lines 24-31) to the drive member (as modified by Zhang, at least Zhang driving shaft 41, driving link 40, and  coupler link 30) about the pivot (first primary link pin 35).

In regards to claim 8, Jarvis as modified discloses
The palm tool device as claimed in claim 6, wherein the at least one first hole (Zhang coupler left opening 34) of the drive member (as modified by Zhang, at least Zhang driving shaft 41, driving link 40, and  coupler link 30) has two first holes (Zhang coupler left opening 34 and coupler right opening 36) and the at least one through hole (Zhang first flange opening 38) of the grip member (as modified by Zhang, at least Zhang grip handle 20 and first axis base 25) has two through holes (Zhang first flange opening 38 and second flange opening 39), wherein the two first holes (Zhang coupler left opening 34 and coupler right opening 36) are disposed diametrically oppositely (Zhang column 1 lines 46-48: A coupler left opening and a coupler right opening are formed opposite to each other and coaxial to a primary axis), and wherein the two through holes (Zhang first flange opening 38 and second flange opening 39) are disposed diametrically oppositely (Zhang column 1 lines 46-48; as the primary link pin creates the pivot connection between respective holes and through holes, then the two through holes have to be disposed diametrically oppositely to align with their respective holes).

In regards to claim 10, Jarvis as modified discloses
The palm tool device as claimed in claim 6, wherein the drive member (as modified by Zhang, at least Zhang driving shaft 41, driving link 40, and  coupler link 30)  includes a head (Zhang driving link 40) and a ring (Zhang coupler link 30) connecting with and housing the head (Zhang driving link 40; see Zhang fig. 1 and 3), wherein the ring (Zhang coupler link 30) is annular and surrounds the head (Zhang driving link 40; see Zhang fig. 1 and 3), and wherein the at least one first hole (Zhang coupler left opening 34) is defined on the ring (Zhang coupler link 30).

In regards to claim 12, Jarvis as modified discloses
The palm tool device as claimed in claim 10, wherein the head (Zhang driving link 40) has at least one second hole (Zhang first driving link axle opening 44) and the ring (Zhang coupler link 30) has at least one third hole (Zhang first secondary axis opening 47) corresponding to the at least one second hole (Zhang first driving link axle opening 44), wherein the at least one second hole (Zhang first driving link axle opening 44) and the at least one third hole (Zhang first secondary axis opening 47)  include a fastener (Zhang first driving axle pin 45) inserted therein, and wherein the head (Zhang driving link 40) and the ring (Zhang coupler link 30) are attached with each other (Zhang column 4 lines 4-11: The driving link 40 is pivotally mounted to the coupler link 30 at the secondary axis, and both are pivotally mounted to the first axis base 25 at the primary axis. The driving link 40 is pivotally mounted to the coupler link 30 by a first and second secondary pivot joint. The first secondary axis opening 47 receives a first driving axle pin 45 that pivotally connects the first secondary axis opening 47 to the first driving link axle opening 44.)
In regards to claim 15, Jarvis as modified discloses
The palm tool device as claimed in claim 2, the second attach portion (extension 50, fig. 20) includes a first detent ball (retainer ball 48, fig. 5) movably mounted thereon and being movable in a radial direction for releasably attaching (column 3 line 65 – column 4 line 8) the bar (drive handle 3, fig. 1-5) in the first position (fig. 2) to the drive tool (drive head 5, fig. 1-5).
In regards to claim 16, Jarvis as modified discloses
The palm tool device as claimed in claim 15, wherein the engage portion (square drive 13, fig. 1-5) includes a second detent ball (conventional spring-biased detent ball BA, fig. 5) movably mounted thereon and being movable in a radial direction for releasably attaching (column 3 lines 10-14) the bar (drive handle 3, fig. 1-5) in the second position (fig. 23) to the drive tool (drive head 5, fig. 1-5).
In regards to claim 17, Jarvis as modified discloses
The palm tool device as claimed in claim 2, wherein each of the third attach portion (socket 53, fig. 5) and the first and the fourth attach portions (bores 16, fig. 2; column 3 lines 26-30) has a cross section with plurality of sides (see fig. 22; column 3 lines 31-33: As best seen in FIGS. 4 and 5, bore 16 has a plurality of faces 17 which engage the locking end mechanism of the handle).
    PNG
    media_image7.png
    213
    559
    media_image7.png
    Greyscale

In regards to claim 18, Jarvis as modified discloses
The palm tool device as claimed in claim 13, wherein the first attach portion (square bore 16, fig. 1-5) has a first lock portion in a form of a recess (column 3 line 65 – column 4 line 1:  the control bar 42 urges the ball 48 against its spring to engage the inside of bore 16, and into its located dimple, to hold the handle in place) and the first detent ball (retainer ball 48, fig. 5) is selectively locked in and unlocked (column 3 line 65 – column 4 line 8) from the first lock portion (column 3 line 65 – column 4 line 1), and wherein the first detent ball (retainer ball 48, fig. 5) is locked in the first lock portion (column 3 line 65 – column 4 line 1) when the bar (drive handle 3, fig. 1-5) is attached in the first position (fig. 2) to the drive tool (drive head 5, fig. 1-5).
In regards to claim 19, Jarvis as modified discloses
The palm tool device as claimed in claim 15, wherein the first attach portion (square bore 16, fig. 1-5) has a first lock portion in a form of a recess (column 3 line 65 – column 4 line 1) and the first detent ball (retainer ball 48, fig. 5) is selectively locked in and unlocked (column 3 line 65 – column 4 line 8) from the first lock portion (column 3 line 65 – column 4 line 1), wherein the fourth attach portion (bore 16, fig. 2; column 3 lines 26-30) has a second lock portion in a form of a recess (column 3 line 65 – column 4 line 1) and the first detent ball (retainer ball 48, fig. 5) is selectively locked and unlocked (column 3 line 65 – column 4 line 8)  from the second lock portion (column 3 line 65 – column 4 line 1), wherein the first detent ball (retainer ball 48, fig. 5) is locked in the first lock portion(column 3 line 65 – column 4 line 8)  when the bar (drive handle 3, fig. 1-5) is attached to the first attach portion (square bore 16, fig. 1-5) of the drive tool (drive head 5, fig. 1-5), and wherein the first detent ball (retainer ball 48, fig. 5) is locked in the second lock portion (column 3 line 65 – column 4 line 1) when the bar (drive handle 3, fig. 1-5) is attached to the fourth attach portion (bore 16, fig. 2; column 3 lines 26-30) of the drive tool (drive head 5, fig. 1-5).
NOTE: Although Jarvis doesn’t use “fourth attach” and “second lock portion”, it is understood that as Jarvis has a plurality of square bore 16 elements, they would be identical, possessing the same structure and functional capabilities. 

Response to Arguments
The applicant’s arguments, see pages 6-7, filed 08/09/2022 with respect to the rejection of claim 1 under U.S.C. 35 102 in view of Jarvis (US Patent No. 6263766) being unsustainable due to amendments to claim 1 have been fully considered and are persuasive. Therefore, the rejection from the previous office action has been withdrawn. A new grounds of rejection has been established under U.S.C. 35 103 in view of Jarvis (US Patent No. 6263766) and in further view of Zhang (US Patent No. 9962815). 
The examiner acknowledges the applicant’s amendment to claim 1 by including claim 3, and further including that the drive member is pivotal to a first position disposed horizontally and second position disposed obliquely to the grip and the bar. However, the examiner considers that Jarvis in view of Zhang still renders obvious claim 3 as presented, and by including claim 3 in claim 1, claim 1 does not become allowable over the prior art. The applicant, on page 6, stated the “correct axis of rotation” as being through the knob. If Jarvis was considered alone, the statement would be persuasive. However, that axis was understood with the inclusion of the teachings by Zhang, wherein Zhang provides driving axle pins and axis openings for the pins, so that there is a pivotal connection between the grip handle, and driving shaft and driving link as described by Zhang. As such, it was the office’s intention to show the axis going through the knob as a reference to see how Jarvis and Zhang would be combined in order to provide an axis of rotation for the driving member that met the claimed conditions presented in the applicant’s claim 3. The Secondary pin links (35 and 37) would be aligned with the axis of rotation that is aligned with the knob as shown in the annotated fig. 3 and 2 on page 11 of the previous office action, providing an angle of less than 90 degrees in a plane between the handle and axis of rotation. 
Further applicant contends that Jarvis and Zhang do not teach the drive member being pivotal to a first position and second position. Although Jarvis and Zhang do not explicitly disclose those two orientations, within the specification of Zhang, Zhang discloses that “The user can select between the driving shaft and the driving link by rotating the driving link 180° relative to the grip handle (Zhang column 1 lines 32-34)... The coupler link opening receives the driving link. The driving link is pivotally mounted within the coupler link (column 1 line 51-53)…The user can select between the driving shaft and the driving link by rotating the driving link 180° relative to the grip handle (column 1 lines 15-17).” As 90 degrees and an oblique angle are within the range of 0 degrees to 180 degrees, Zhang is capable of having the driving link oriented in the two positions as claimed by the applicant. The arguments are considered, but found unpersuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723